Exhibit 10.2

FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENT

This First Amended and Restated Forbearance Agreement is made, and is effective,
as of August 13, 2007 (“First Amended Forbearance Agreement”), and amends and
restates that certain Forbearance Agreement (defined below) by and among The
Wornick Company (the “Company”), Right Away Management Corporation, The Wornick
Company Right Away Division and The Wornick Company Right Away Division L.P.
(each a “Subsidiary,” and collectively, the “Subsidiaries”), the holders of the
Company’s 10.875% Senior Secured Notes due 2011 (the “Notes”) that were issued
pursuant to that certain Indenture, dated as of June 30, 2004 (as amended,
modified, supplemented or amended and restated from time to time, the
“Indenture”), that are signatories hereto (each a “Noteholder,” and
collectively, the “Noteholders,” and together with the Company, the “Parties”)
and U.S. Bank National Association, as indenture trustee (the “Indenture
Trustee”) under the Indenture, solely with respect to Sections 3(b)(i) and 14
hereof.

RECITALS

WHEREAS, the Noteholders collectively hold not less than $100 million in
aggregate principal amount of the Notes, representing not less than 80% of the
aggregate principal amount of the Notes that are outstanding;

WHEREAS, each of the Noteholders (other than DDJ Total Return Loan Fund, L.P.; B
IV Capital Partners, L.P.; DDJ High Yield Fund; GMAM Investment Funds Trust II,
for the account of the Promark Alternative High Yield Bond Fund

 

1


--------------------------------------------------------------------------------


(Account No. 7M2E); GMAM Investment Funds Trust; General Motors Welfare Benefit
Trust (VEBA); GMAM Investment Funds Trust II for the account of the Promark
Alternative High Yield Bond Fund (Account No. 7MWD); DDJ Capital Management
Group Trust; Stichting Pensioenfonds Hoogovens; The October Fund, Limited
Partnership; DDJ/Ontario Credit Opportunities Fund, L.P.; and Multi-Style,
Multi-Manager Funds PLC The Global High Yield Fund (collectively, “DDJ”)), is a
member of the unofficial group of holders of the Notes (the “Noteholder Group”),
which collectively holds a majority in principal amount of the Notes;

WHEREAS, the Company, the Subsidiaries and DDJ Total Return Loan Fund, L.P. (as
assignee of Texas State Bank; in such capacity, “Lender”) are parties to that
certain Loan Agreement, dated as of June 30, 2004 (as amended by the First
Amendment dated as of March 16, 2007, and as further amended, modified,
supplemented or amended and restated from time to time, the “Loan Agreement”);

WHEREAS, (a) the obligations of the Company and the Subsidiaries evidenced by
the Notes and the Guarantees (as defined in the Indenture) and (b) the
obligations of the Company and the Subsidiaries to Lender pursuant to the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), are
secured by a security interest in and continuing lien on substantially all of
the assets of the Company and the Subsidiaries (the “Collateral”);

WHEREAS, Lender’s and the Indenture Trustee’s rights with respect to the
priority and enforcement of their security interests in the Collateral are
governed by

 

2


--------------------------------------------------------------------------------


that certain Intercreditor Agreement, dated as of June 30, 2004, between the
Indenture Trustee and the Texas State Bank (as amended, modified, supplemented
or amended and restated from time to time, the “Intercreditor Agreement”);

WHEREAS, as of the date hereof, the Events of Default referred to herein as the
“Specified Existing Defaults,” all of which are specified on schedule A attached
hereto, have occurred and are continuing;

WHEREAS, the Company anticipates that during the Forbearance Period (as defined
below), certain additional Defaults and Events of Default will occur and
continue, referred to herein as the “Anticipated Defaults,” all of which are
specified on schedule A attached hereto;

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into a forbearance agreement dated as of July 16, 2007 (the
“Forbearance Agreement”) pursuant to which the Noteholders agreed to forbear,
and agreed to direct the Indenture Trustee to forbear, from exercising their
rights and remedies under the Indenture during the Forbearance Period (as
defined in the Forbearance Agreement);

WHEREAS, the Forbearance Period (as defined in the Forbearance Agreement) under
the Forbearance Agreement is set to expire on August 15, 2007 and the Company
and the Subsidiaries have asked the Noteholders to extend the Forbearance Period
through September 16, 2007;

 

3


--------------------------------------------------------------------------------


WHEREAS, the Company and the Subsidiaries entered into a forbearance agreement
with the Lender dated as of July 16, 2007 (the “DDJ Forbearance Agreement”)
pursuant to which the Lender agreed to forbear from exercising its rights and
remedies under the Loan Agreement and the other Loan Documents (as defined in
the Loan Agreement) until the expiration of the forbearance period set forth in
the DDJ Forbearance Agreement (the “DDJ Forbearance Period”);

WHEREAS, the Company and the Subsidiaries have advised the Noteholders that the
Company, the Subsidiaries and Lender will, simultaneously with the execution of
this First Amended Forbearance Agreement, enter into a separate amendment to the
DDJ Forbearance Agreement, pursuant to which Lender shall agree to extend the
DDJ Forbearance Period and continue to forbear from exercising the rights and
remedies available to Lender under the Loan Agreement and the other Loan
Documents (as defined in the Loan Agreement), all on the terms and conditions
set forth in such separate forbearance agreement (as such agreement may be
amended, modified, supplemented or amended and restated from time to time, the
“DDJ Amended Forbearance Agreement”);

WHEREAS, at the Company’s request, the Noteholders have agreed to continue
forbearing from exercising, and continue to instruct the Indenture Trustee not
to exercise, those of the rights and remedies available under the Indenture, the
Intercreditor Agreement, the Collateral Agreements and/or applicable law that
have or may have arisen, or may hereafter arise, due to the occurrence and
continuance of the Specified

 

4


--------------------------------------------------------------------------------


Existing Defaults or the Anticipated Defaults, on the terms and conditions set
forth herein; and

WHEREAS, capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Indenture and the Forbearance Agreement.

NOW THEREFORE, in consideration of the premises and the respective covenants and
agreements set forth in this First Amended Forbearance Agreement, the Parties,
each intending to be legally bound, agree that the Forbearance Agreement is
amended and restated in its entirety as follows:


1.             FORBEARANCE.


(A)           EFFECTIVE AS OF THE AMENDED FORBEARANCE EFFECTIVE DATE (AS DEFINED
BELOW), THE NOTEHOLDERS AGREE THAT, UNTIL THE EXPIRATION OF THE FORBEARANCE
PERIOD (AS DEFINED BELOW), THEY WILL FORBEAR FROM EXERCISING, AND SHALL DIRECT
THE INDENTURE TRUSTEE,  AND BY SIGNATURE HERETO SO DIRECT THE INDENTURE TRUSTEE
PURSUANT TO SECTION 6.5 OF THE INDENTURE, NOT TO EXERCISE, ANY RIGHTS AND
REMEDIES AGAINST THE COMPANY OR THE SUBSIDIARIES THAT ARE AVAILABLE UNDER THE
INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS AND/OR
APPLICABLE LAW SOLELY WITH RESPECT TO (I) THE SPECIFIED EXISTING DEFAULTS AND
(II) ANY ANTICIPATED DEFAULTS (EXCLUDING, HOWEVER, THE NOTEHOLDERS’ RIGHT TO
CHARGE DEFAULT INTEREST ON THE NOTES (INCLUDING ON ALL UNPAID INTEREST ON THE
NOTES TO THE EXTENT PROVIDED UNDER THE INDENTURE) DURING THE FORBEARANCE
PERIOD); PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL RESTRICT, IMPAIR OR
OTHERWISE AFFECT THE EXERCISE OF THE NOTEHOLDERS’ RIGHTS UNDER THIS FIRST
AMENDED FORBEARANCE AGREEMENT,

5


--------------------------------------------------------------------------------



AND PROVIDED FURTHER THAT NO SUCH FORBEARANCE SHALL CONSTITUTE A WAIVER WITH
RESPECT TO ANY SUCH SPECIFIED EXISTING DEFAULTS, ANTICIPATED DEFAULTS OR ANY
OTHER EVENTS OF DEFAULT UNDER THE INDENTURE.


(B)           AS USED HEREIN, THE TERM “FORBEARANCE PERIOD” SHALL MEAN THE
PERIOD BEGINNING ON THE DATE HEREOF AND ENDING UPON THE OCCURRENCE OF A
TERMINATION EVENT.  AS USED HEREIN, “TERMINATION EVENT” SHALL MEAN THE EARLIER
TO OCCUR OF
(I) SEPTEMBER 17, 2007; AND (II) TWO BUSINESS DAYS AFTER THE DELIVERY BY THE
NOTEHOLDER GROUP TO THE COMPANY AND LENDER OF A WRITTEN NOTICE TERMINATING THE
FORBEARANCE PERIOD (THE “TERMINATION NOTICE”), WHICH NOTICE MAY BE DELIVERED AT
ANY TIME UPON OR AFTER THE OCCURRENCE OF ANY FORBEARANCE DEFAULT (AS DEFINED
BELOW); PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, (X) THIS FIRST
AMENDED FORBEARANCE AGREEMENT SHALL IMMEDIATELY TERMINATE TWO (2) BUSINESS DAYS
AFTER THE OCCURRENCE OF A FORBEARANCE DEFAULT UNDER SUBSECTION (D) BELOW WITHOUT
THE NEED FOR DELIVERY OF THE TERMINATION NOTICE OR ANY OTHER NOTICE, AND (Y)
THIS FIRST AMENDED FORBEARANCE AGREEMENT SHALL IMMEDIATELY TERMINATE UPON THE
OCCURRENCE OF A FORBEARANCE DEFAULT UNDER SUBSECTION (J) BELOW, WITHOUT THE NEED
FOR DELIVERY OF THE TERMINATION NOTICE OR ANY OTHER NOTICE.  AS USED HEREIN, THE
TERM “FORBEARANCE DEFAULT” SHALL MEAN: (A) THE FAILURE OF THE COMPANY TO PROVIDE
THE NOTEHOLDER GROUP AND ITS FINANCIAL ADVISORS WITH REASONABLE ACCESS, AS
DETERMINED BY THE NOTEHOLDER GROUP IN ITS REASONABLE DISCRETION, TO ITS CHIEF
EXECUTIVE OFFICER, OTHER SENIOR EXECUTIVES AND OUTSIDE ADVISORS, INCLUDING
REPRESENTATIVES OF KROLL ZOLFO COOPER THAT ARE WORKING WITH THE COMPANY, AND TO
PROVIDE THE NOTEHOLDER GROUP AND ITS LEGAL AND FINANCIAL ADVISORS WITH ANY AND
ALL DUE DILIGENCE INFORMATION THEY MAY


 

6


--------------------------------------------------------------------------------



REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, THE COMPANY’S CURRENT 13-WEEK
CASH FLOW SCHEDULE, AND ALL UPDATES THERETO AS SOON AS REASONABLY PRACTICABLE
AFTER THEY ARE PREPARED, BUT IN NO EVENT NO LATER THAN TWO (2) BUSINESS DAYS
THEREAFTER; (B) THE FAILURE OF THE COMPANY TO ENGAGE IN GOOD FAITH NEGOTIATIONS
WITH THE NOTEHOLDER GROUP REGARDING A POTENTIAL RESTRUCTURING TRANSACTION, WHICH
DETERMINATION SHALL BE MADE BY THE NOTEHOLDER GROUP IN ITS REASONABLE
DISCRETION; (C) THE FAILURE OF THE COMPANY TO PROMPTLY NOTIFY THE NOTEHOLDER
GROUP OF THE OCCURRENCE OF A FORBEARANCE DEFAULT (AS DEFINED IN THE DDJ AMENDED
FORBEARANCE AGREEMENT) UNDER THE DDJ AMENDED FORBEARANCE AGREEMENT OR ANY
AMENDMENT OR MODIFICATION TO THE DDJ AMENDED FORBEARANCE AGREEMENT;
(D) TERMINATION OF THE DDJ AMENDED FORBEARANCE AGREEMENT; (E) THE EXECUTION OF
ANY AMENDMENT OR MODIFICATION TO THE DDJ AMENDED FORBEARANCE AGREEMENT, WHICH
AMENDMENT OR MODIFICATION HAS A MATERIAL ADVERSE EFFECT ON THE NOTEHOLDER GROUP
AS DETERMINED BY THE NOTEHOLDER GROUP IN ITS REASONABLE DISCRETION; (F)
TERMINATION BY THE COMPANY OF THE CHANIN ENGAGEMENT LETTER OR THE FAILURE OF THE
COMPANY TO PAY CHANIN’S FEES, EXPENSES AND INDEMNITY IN ACCORDANCE WITH THE
TERMS OF THE CHANIN ENGAGEMENT LETTER; (G) THE OCCURRENCE OF ANY EVENT OF
DEFAULT THAT IS NEITHER (X) A SPECIFIED EXISTING DEFAULT, NOR (Y) AN ANTICIPATED
DEFAULT; (H) THE FAILURE OF THE COMPANY TO COMPLY WITH ANY TERM, CONDITION,
COVENANT OR AGREEMENT SET FORTH IN THIS FIRST AMENDED FORBEARANCE AGREEMENT;
(I) THE FAILURE OF ANY REPRESENTATION OR WARRANTY MADE BY THE COMPANY UNDER THIS
FIRST AMENDED FORBEARANCE AGREEMENT TO BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE WHEN MADE; (J) THE COMMENCEMENT BY OR AGAINST THE
COMPANY OR ANY OF THE SUBSIDIARIES OF A CASE UNDER TITLE 11 OF THE UNITED

7


--------------------------------------------------------------------------------



STATES CODE; OR (K) THE COMMENCEMENT OF ANY ACTION OR PROCEEDING BY ANY CREDITOR
OF THE COMPANY OR ANY OF THE SUBSIDIARIES SEEKING TO ATTACH OR TAKE SIMILAR
ACTION AGAINST THE ASSETS OF THE COMPANY OR THE SUBSIDIARIES.  ANY FORBEARANCE
DEFAULT SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE INDENTURE.


(C)           UPON THE OCCURRENCE OF A TERMINATION EVENT, THE AGREEMENT OF THE
NOTEHOLDERS HEREUNDER TO FORBEAR, AND TO DIRECT THE INDENTURE TRUSTEE TO
FORBEAR, FROM EXERCISING RIGHTS AND REMEDIES IN RESPECT OF (I) THE SPECIFIED
EXISTING DEFAULTS AND (II) ANY ANTICIPATED DEFAULTS, SHALL IMMEDIATELY TERMINATE
WITHOUT THE REQUIREMENT OF ANY DEMAND, PRESENTMENT, PROTEST, OR NOTICE OF ANY
KIND (OTHER THAN, WHERE REQUIRED, THE TERMINATION NOTICE), ALL OF WHICH THE
COMPANY AND THE SUBSIDIARIES HEREBY WAIVE.  THE COMPANY AND THE SUBSIDIARIES
AGREE THAT, UPON THE OCCURRENCE OF, AND AT ANY TIME AFTER, THE OCCURRENCE OF A
TERMINATION EVENT, THE NOTEHOLDERS OR THE INDENTURE TRUSTEE, AS APPLICABLE, MAY
PROCEED, SUBJECT TO THE TERMS OF THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE
COLLATERAL AGREEMENTS AND/OR APPLICABLE LAW, TO EXERCISE ANY OR ALL RIGHTS AND
REMEDIES UNDER THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL
AGREEMENTS AND/OR APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHTS AND
REMEDIES ON ACCOUNT OF THE SPECIFIED EXISTING DEFAULTS, THE ANTICIPATED DEFAULTS
AND ANY OTHER EVENTS OF DEFAULT THAT MAY THEN EXIST.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, UPON THE OCCURRENCE OF A TERMINATION EVENT, SUBJECT
TO THE TERMS OF THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS AND ANY
RELATED DOCUMENTS, THE NOTEHOLDERS OR THE INDENTURE TRUSTEE, AS APPLICABLE, MAY,
UPON SUCH NOTICE OR DEMAND AS IS SPECIFIED BY THE INDENTURE, THE INTERCREDITOR
AGREEMENT, THE COLLATERAL AGREEMENTS OR


 

8


--------------------------------------------------------------------------------



APPLICABLE LAW (X) COLLECT AND/OR COMMENCE ANY LEGAL OR OTHER ACTION TO COLLECT
ANY OR ALL OF THE COMPANY’S OR THE SUBSIDIARIES’ OBLIGATIONS UNDER THE INDENTURE
OR THE GUARANTEES (COLLECTIVELY, THE “OBLIGATIONS”); (Y) FORECLOSE OR OTHERWISE
REALIZE ON ANY OR ALL OF THE COLLATERAL, AND/OR APPROPRIATE, SETOFF OR APPLY TO
THE PAYMENT OF ANY OR ALL OF THE OBLIGATIONS, ANY OR ALL OF THE COLLATERAL OR
PROCEEDS THEREOF; AND (Z) TAKE ANY OTHER ENFORCEMENT ACTION OR OTHERWISE
EXERCISE ANY OR ALL RIGHTS AND REMEDIES PROVIDED FOR UNDER THE INDENTURE, THE
INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS AND/OR APPLICABLE LAW, ALL OF
WHICH RIGHTS AND REMEDIES ARE FULLY RESERVED.


(D)           ANY AGREEMENT BY THE NOTEHOLDERS TO FURTHER EXTEND THE FORBEARANCE
PERIOD OR TO ENTER INTO ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT MUST BE SET
FORTH IN WRITING AND SIGNED BY ALL OF THE NOTEHOLDERS.  THE COMPANY AND THE
SUBSIDIARIES ACKNOWLEDGE THAT THE NOTEHOLDERS HAVE MADE NO ASSURANCES WHATSOEVER
CONCERNING ANY POSSIBILITY OF ANY EXTENSION OF THE FORBEARANCE PERIOD, ANY OTHER
FORBEARANCE OR SIMILAR ARRANGEMENT OR ANY OTHER LIMITATIONS ON THE EXERCISE OF
THEIR RIGHTS, REMEDIES AND PRIVILEGES UNDER OR OTHERWISE IN CONNECTION WITH THE
INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS AND/OR
APPLICABLE LAW.


(E)           THE COMPANY AND THE SUBSIDIARIES ACKNOWLEDGE AND AGREE THAT ANY
FORBEARANCE, WAIVER OR CONSENT WHICH THE NOTEHOLDERS MAY MAKE ON OR AFTER THE
DATE HEREOF HAS BEEN MADE BY THE NOTEHOLDERS IN RELIANCE UPON, AND IN
CONSIDERATION FOR, AMONG OTHER THINGS, THE GENERAL RELEASES CONTAINED IN SECTION
4 HEREOF AND THE OTHER COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND THE SUBSIDIARIES HEREUNDER.

 

9


--------------------------------------------------------------------------------



2.             EFFECTIVENESS.  THIS FIRST AMENDED FORBEARANCE AGREEMENT SHALL
BECOME EFFECTIVE ON THE FIRST DATE (THE “AMENDED FORBEARANCE EFFECTIVE DATE”) ON
WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED AND EVIDENCE OF ITS
SATISFACTION HAS BEEN DELIVERED TO COUNSEL TO THE NOTEHOLDER GROUP:


(A)           EXECUTION AND DELIVERY BY THE COMPANY AND THE SUBSIDIARIES OF THE
DDJ AMENDED FORBEARANCE AGREEMENT HAVING A FORBEARANCE PERIOD THAT (SUBJECT TO
EARLIER TERMINATION UPON THE OCCURRENCE AND CONTINUATION OF A FORBEARANCE
DEFAULT AS DEFINED THEREIN) IS THROUGH AND INCLUDING A DATE THAT IS NO EARLIER
THAN SEPTEMBER 12, 2007, AND IS OTHERWISE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE NOTEHOLDER GROUP; AND


(B)           EXECUTION AND DELIVERY OF COUNTERPARTS OF THIS FIRST AMENDED
FORBEARANCE AGREEMENT BY THE NOTEHOLDERS, THE INDENTURE TRUSTEE, THE COMPANY AND
THE SUBSIDIARIES.


3.             REPRESENTATIONS, WARRANTIES AND COVENANTS.


(A)           THE COMPANY AND THE SUBSIDIARIES REPRESENT, WARRANT AND COVENANT
AS FOLLOWS:

(I)           EXCEPT FOR THE SPECIFIED EXISTING DEFAULTS IN THIS FIRST AMENDED
FORBEARANCE AGREEMENT, THE COMPANY IS IN COMPLIANCE WITH ALL OF THE TERMS AND
PROVISIONS SET FORTH IN THE INDENTURE ON ITS PART TO BE OBSERVED OR PERFORMED,
AND NO OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

(II)          THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY AND THE
SUBSIDIARIES OF THIS FIRST AMENDED FORBEARANCE AGREEMENT:

(1)          ARE WITHIN THEIR CORPORATE OR LIMITED PARTNERSHIP POWERS, AS
APPLICABLE;

10


--------------------------------------------------------------------------------


(2)          HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR LIMITED
PARTNERSHIP ACTION, AS APPLICABLE, INCLUDING THE CONSENT OF THE HOLDERS OF ITS
EQUITY INTERESTS WHERE REQUIRED;

(3)          DO NOT AND WILL NOT (A) CONTRAVENE THEIR CERTIFICATE OF
INCORPORATION OR BY-LAWS OR LIMITED PARTNERSHIP OR OTHER CONSTITUENT DOCUMENTS,
(B) VIOLATE ANY APPLICABLE REQUIREMENT OF LAW OR ANY ORDER OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR APPLICABLE TO THEM, (C) CONFLICT WITH OR
RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN OR PERMIT
THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL OBLIGATION OF THE COMPANY OR
THE SUBSIDIARIES, OR (D) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN OR
ENCUMBRANCE UPON ANY OF THE PROPERTY OF THE COMPANY OR THE SUBSIDIARIES; AND

(4)          DO NOT AND WILL NOT REQUIRE THE CONSENT OF, AUTHORIZATION BY,
APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER ENTITY, OTHER THAN THOSE WHICH PRIOR TO THE AMENDED
FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN OBTAINED OR MADE AND COPIES OF WHICH
PRIOR TO THE AMENDED FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN DELIVERED TO
COUNSEL TO THE NOTEHOLDER GROUP AND DDJ AND EACH OF WHICH ON THE AMENDED
FORBEARANCE EFFECTIVE DATE WILL BE IN FULL FORCE AND EFFECT.

(III)         THE COMPANY AND THE SUBSIDIARIES SHALL NOT MAKE ANY PAYMENTS
EITHER DIRECTLY, OR INDIRECTLY THROUGH TWC HOLDING LLC, TO THE VERITAS CAPITAL
FUND II, L.P. AND ITS GENERAL PARTNER, VERITAS CAPITAL MANAGEMENT II, L.L.C.

(IV)         WITHIN FIVE (5) BUSINESS DAYS AFTER THE AMENDED FORBEARANCE
EFFECTIVE DATE, THE COMPANY SHALL FILE THIS FIRST AMENDED FORBEARANCE AGREEMENT
AND THE DDJ AMENDED FORBEARANCE AGREEMENT WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION AS AN EXHIBIT TO A FILING BY THE COMPANY ON FORM 8-K
PURSUANT TO THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, WHICH 8-K
FILING AND ANY ACCOMPANYING PRESS RELEASE SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE NOTEHOLDERS.

(V)          THE COMPANY AND THE SUBSIDIARIES SHALL IMMEDIATELY NOTIFY THE
NOTEHOLDERS AND THE INDENTURE TRUSTEE UPON ITS OR THEIR BECOMING AWARE OF AN
EVENT OF DEFAULT UNDER THE INDENTURE OR AN EVENT OF DEFAULT (AS DEFINED IN THE
LOAN AGREEMENT) UNDER THE LOAN AGREEMENT THAT IS NOT A SPECIFIED DEFAULT (AS
DEFINED IN THE DDJ AMENDED FORBEARANCE AGREEMENT), OR AN ANTICIPATED DEFAULT.

 

11


--------------------------------------------------------------------------------



(B)           THE INDENTURE TRUSTEE REPRESENTS AS FOLLOWS:

(I)           BASED SOLELY ON THE REPRESENTATIONS PROVIDED BY COUNSEL TO THE
NOTEHOLDER GROUP AND DDJ, THE INDENTURE TRUSTEE REPRESENTS THAT, AS OF THE DATE
HEREOF, THE NOTEHOLDERS, IN THE AGGREGATE, HOLD NOT LESS THAN $100 MILLION IN
PRINCIPAL AMOUNT OF THE NOTES, REPRESENTING NOT LESS THAN 80% OF THE AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES OUTSTANDING.


(C)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 3
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS FIRST AMENDED FORBEARANCE
AGREEMENT AND THE AMENDED FORBEARANCE EFFECTIVE DATE.


4.             GENERAL RELEASE.  IN CONSIDERATION OF, AMONG OTHER THINGS, THE
NOTEHOLDERS’ EXECUTION AND DELIVERY OF THIS FIRST AMENDED FORBEARANCE AGREEMENT,
THE COMPANY AND THE SUBSIDIARIES, ON BEHALF OF THEMSELVES AND THEIR SUCCESSORS
AND ASSIGNS (COLLECTIVELY, THE “RELEASORS”), HEREBY FOREVER AGREE AND COVENANT
NOT TO SUE OR PROSECUTE AGAINST THE RELEASEES (AS DEFINED BELOW) AND HEREBY
FOREVER WAIVE, RELEASE AND DISCHARGE TO THE FULLEST EXTENT PERMITTED BY LAW,
EACH RELEASEE FROM, ANY AND ALL CLAIMS (INCLUDING, WITHOUT LIMITATION,
CROSSCLAIMS, COUNTERCLAIMS, RIGHTS OF SET-OFF AND RECOUPMENT), ACTIONS, CAUSES
OF ACTION, SUITS, DEBTS, ACCOUNTS, INTERESTS, LIENS, PROMISES, WARRANTIES,
DAMAGES AND CONSEQUENTIAL AND PUNITIVE DAMAGES, DEMANDS, AGREEMENTS, BONDS,
BILLS, SPECIALTIES, COVENANTS, CONTROVERSIES, VARIANCES, TRESPASSES, JUDGMENTS,
EXECUTIONS, COSTS, EXPENSES OR CLAIMS WHATSOEVER (COLLECTIVELY, THE “CLAIMS”),
THAT SUCH RELEASOR NOW HAS OR HEREAFTER MAY HAVE, OF WHATSOEVER NATURE AND KIND,
WHETHER KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER
ARISING AT LAW OR IN EQUITY, AGAINST THE NOTEHOLDERS IN ANY CAPACITY AND THEIR
AFFILIATES, SHAREHOLDERS AND “CONTROLLING PERSONS” (WITHIN THE MEANING OF THE
FEDERAL SECURITIES LAW), AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND


 

12


--------------------------------------------------------------------------------



EACH AND ALL OF THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ADVISORS,
AUDITORS, CONSULTANTS AND OTHER REPRESENTATIVE OF EACH OF THE FOREGOING
(COLLECTIVELY, THE “RELEASEES”), BASED IN WHOLE OR IN PART ON FACTS WHETHER OR
NOT NOW KNOWN, EXISTING ON OR BEFORE THE AMENDED FORBEARANCE EFFECTIVE DATE,
THAT RELATE TO, ARISE OUT OF OTHERWISE ARE IN CONNECTION WITH (I) ANY ASPECT OF
THE BUSINESS, OPERATIONS, ASSETS, PROPERTIES, AFFAIRS OR ANY OTHER ASPECT OF THE
COMPANY OR THE SUBSIDIARIES; (II) ANY ASPECT OF THE DEALINGS OR RELATIONSHIPS
BETWEEN OR AMONG THE COMPANY AND THE SUBSIDIARIES, ON THE ONE HAND, AND THE
NOTEHOLDERS, ON THE OTHER HAND, OR (III) THE INDENTURE OR ANY TRANSACTIONS
CONTEMPLATED THEREBY OR ANY ACTS OR OMISSIONS IN CONNECTION THEREWITH, PROVIDED,
HOWEVER, THAT THE FOREGOING SHALL NOT RELEASE THE NOTEHOLDERS FROM THEIR EXPRESS
OBLIGATIONS UNDER THIS FIRST AMENDED FORBEARANCE AGREEMENT, THE INDENTURE, THE
INTERCREDITOR AGREEMENT AND THE COLLATERAL AGREEMENTS.  IN ENTERING INTO THIS
FIRST AMENDED FORBEARANCE AGREEMENT, THE COMPANY AND THE SUBSIDIARIES CONSULTED
WITH, AND HAVE BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIM ANY
RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASEES AND
THE COMPANY AND THE SUBSIDIARIES HEREBY AGREE AND ACKNOWLEDGE THAT THE VALIDITY
AND EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT DEPEND IN ANY WAY ON
ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR
VALIDITY HEREOF.  THE PROVISIONS OF THIS SECTION 4 SHALL SURVIVE THE EXPIRATION
OF THE FORBEARANCE PERIOD AND THE TERMINATION OF THIS FIRST AMENDED FORBEARANCE
AGREEMENT AND PAYMENT IN FULL OF THE OBLIGATIONS.


5.             RATIFICATION OF LIABILITY.  THE COMPANY AND THE SUBSIDIARIES EACH
HEREBY RATIFIES AND REAFFIRMS ALL OF ITS OBLIGATIONS AND ITS GRANT OF LIENS ON
OR SECURITY


 

13


--------------------------------------------------------------------------------



INTERESTS IN ITS PROPERTIES PURSUANT TO THE COLLATERAL AGREEMENTS TO WHICH IT IS
PARTY AS SECURITY FOR THE OBLIGATIONS, AND CONFIRMS AND AGREES THAT SUCH LIENS
AND SECURITY INTERESTS HEREAFTER SECURE ALL THE OBLIGATIONS.


6.             COMPLETE INTEGRATION; AMENDMENTS.  THIS FIRST AMENDED FORBEARANCE
AGREEMENT CONSTITUTES THE FULL AND FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, AND THIS FIRST AMENDED FORBEARANCE
AGREEMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY A WRITTEN INSTRUMENT, SIGNED
BY EACH OF THE PARTIES, EXPRESSING SUCH AMENDMENT OR MODIFICATION.  THE PARTIES
WARRANT, PROMISE AND REPRESENT THAT IN EXECUTING THIS FIRST AMENDED FORBEARANCE
AGREEMENT, EACH PARTY IS NOT RELYING UPON ANY ORAL REPRESENTATION, PROMISE OR
STATEMENT MADE BY ANY OTHER PARTY HERETO AND THAT EACH PARTY IS NOT RELYING UPON
ANY PROMISE, STATEMENT OR REPRESENTATION CONTAINED IN ANY OTHER WRITTEN
INSTRUMENT.


7.             NO OTHER AMENDMENTS; RESERVATION OF RIGHTS, NO WAIVER.  OTHER
THAN AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS FIRST AMENDED FORBEARANCE
AGREEMENT SHALL NOT BE DEEMED TO OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO
PREJUDICE, ANY RIGHT, POWER, PRIVILEGE OR REMEDY OF THE NOTEHOLDERS OR THE
INDENTURE TRUSTEE, AS APPLICABLE, UNDER THE INDENTURE, THE INTERCREDITOR
AGREEMENT, THE COLLATERAL AGREEMENTS OR APPLICABLE LAW, NOR SHALL THE ENTERING
INTO THIS FIRST AMENDED FORBEARANCE AGREEMENT PRECLUDE THE NOTEHOLDERS FROM
REFUSING TO ENTER INTO ANY FURTHER AMENDMENTS OR FORBEARANCES WITH RESPECT TO
THE INDENTURE.  OTHER THAN AS EXPRESSLY PROVIDED HEREIN, THIS FIRST AMENDED
FORBEARANCE AGREEMENT SHALL NOT CONSTITUTE A FORBEARANCE WITH RESPECT TO (I) ANY
FAILURE


 

14


--------------------------------------------------------------------------------



BY THE COMPANY TO COMPLY WITH ANY COVENANT OR OTHER PROVISION IN THE INDENTURE
OR (II) THE OCCURRENCE OR CONTINUANCE OF ANY PRESENT OR FUTURE EVENT OF DEFAULT.


8.             NO IMPAIRMENT OF LENDER’S RIGHTS.  THE NOTEHOLDER GROUP, THE
COMPANY AND THE SUBSIDIARIES ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED IN
THIS FIRST AMENDED FORBEARANCE AGREEMENT NOR THE EXECUTION OF THIS FIRST AMENDED
FORBEARANCE AGREEMENT BY DDJ SHALL IMPAIR IN ANY WAY NOR SHALL BE DEEMED TO
IMPAIR IN ANY WAY ANY RIGHTS OF LENDER OR ANY AFFILIATES OF LENDER ARISING UNDER
OR RELATED TO THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
LOAN AGREEMENT), THE DDJ AMENDED FORBEARANCE AGREEMENT, THE INTERCREDITOR
AGREEMENT OR OTHERWISE.  ALL RIGHTS OF LENDER OR ANY AFFILIATE OF LENDER ARISING
UNDER OR RELATED TO THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS (AS DEFINED IN
THE LOAN AGREEMENT), THE DDJ AMENDED FORBEARANCE AGREEMENT, THE INTERCREDITOR
AGREEMENT OR OTHERWISE ARE EXPRESSLY RESERVED.


9.             COUNTERPARTS/FACSIMILE TRANSMISSION.  THIS FIRST AMENDED
FORBEARANCE AGREEMENT MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH, WHEN TAKEN
TOGETHER, SHALL BE DEEMED AN ORIGINAL.  EXECUTION OF THIS FIRST AMENDED
FORBEARANCE AGREEMENT IS EFFECTIVE IF A SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION.


10.           SUCCESSORS AND ASSIGNS.  THIS FIRST AMENDED FORBEARANCE AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND EACH OF
THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES.


11.           AUTHORITY.  ANY PERSON SIGNING THIS FIRST AMENDED FORBEARANCE
AGREEMENT IN A REPRESENTATIVE CAPACITY (I) REPRESENTS AND WARRANTS THAT HE/SHE
IS AUTHORIZED TO SIGN THIS FIRST AMENDED FORBEARANCE AGREEMENT ON BEHALF OF THE
PARTY

15


--------------------------------------------------------------------------------



HE/SHE REPRESENTS AND THAT HIS/HER SIGNATURE UPON THIS FIRST AMENDED FORBEARANCE
AGREEMENT WILL BIND THE REPRESENTED PARTY TO THE TERMS OF THIS FIRST AMENDED
FORBEARANCE AGREEMENT, AND (II) ACKNOWLEDGES THAT THE OTHER PARTY TO THIS FIRST
AMENDED FORBEARANCE AGREEMENT HAS RELIED UPON SUCH REPRESENTATION AND WARRANTY.


12.           GOVERNING LAW.  THIS FIRST AMENDED FORBEARANCE AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.


13.           REMEDIES.  ALL PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD
RESULT FROM ANY PARTY’S BREACH OF THIS FIRST AMENDED FORBEARANCE AGREEMENT, AND
FURTHER AGREE THAT A NON-BREACHING PARTY WOULD HAVE NO ADEQUATE REMEDY AT LAW TO
REDRESS SUCH BREACH.  THEREFORE, THE PARTIES HERETO AGREE THAT, IN THE EVENT OF
A BREACH OF THIS FIRST AMENDED FORBEARANCE AGREEMENT, SPECIFIC PERFORMANCE
AND/OR INJUNCTIVE RELIEF IS APPROPRIATE TO REMEDY SUCH BREACH.  NOTWITHSTANDING
THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 13 SHALL BE DEEMED A WAIVER BY
ANY NON-BREACHING PARTY HERETO OF ANY OTHER REMEDIES AVAILABLE AT LAW TO REDRESS
ANY OTHER PARTY’S BREACH OF THIS FIRST AMENDED FORBEARANCE AGREEMENT.  EACH OF
THE RIGHTS AND POWERS PROVIDED PURSUANT TO THIS FIRST AMENDED FORBEARANCE
AGREEMENT SHALL BE CUMULATIVE AND IN ADDITION TO AND NOT IN DEROGATION OF THE
RIGHTS AND POWERS OTHERWISE AVAILABLE UNDER APPLICABLE LAW TO THE PARTIES.


14.           DIRECTION TO INDENTURE TRUSTEE.  THE NOTEHOLDERS’ AGREEMENT TO
FORBEAR AS PROVIDED HEREIN SHALL CONSTITUTE A DIRECTION FROM SUCH NOTEHOLDERS TO
THE INDENTURE TRUSTEE TO SIMILARLY FORBEAR DURING THE FORBEARANCE PERIOD.  IN
ORDER TO INDUCE


 


--------------------------------------------------------------------------------



THE INDENTURE TRUSTEE TO ACCEPT SUCH DIRECTION, THE COMPANY AND THE SUBSIDIARIES
AGREE (A) THAT THE INDENTURE TRUSTEE, AS AN EX OFFICIO PARTICIPANT OF THE
NOTEHOLDER GROUP, MAY RECEIVE THE COPIES OF ALL INFORMATION AND PARTICIPATE IN
THE NEGOTIATIONS REFERENCED IN SUBSECTIONS (A) AND (B) OF THE DEFINITION OF
FORBEARANCE DEFAULT IN SECTION 1 OF THE FIRST AMENDED FORBEARANCE AGREEMENT, AND
(B) TO PAY, IN ACCORDANCE WITH THE TERMS OF THE INDENTURE, THE REASONABLE FEES
AND EXPENSES OF THE INDENTURE TRUSTEE INCURRED DURING THE FORBEARANCE PERIOD
PROMPTLY ON A MONTHLY BASIS.

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, EACH OF THE PARTIES HERETO HAS CAUSED THIS FIRST AMENDED
FORBEARANCE AGREEMENT TO BE DULY EXECUTED AND DELIVERED AS OF THE DATE FIRST
ABOVE WRITTEN.

 

THE WORNICK COMPANY

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

Title:   President & CEO

 

Fax:

 

 

 

SUBSIDIARIES

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

Title:   President & CEO

 

Fax:

 

 

 

THE WORNICK COMPANY RIGHT AWAY

 

DIVISION

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

Title:   President & CEO

 

Fax:

 

 

 

THE WORNICK COMPANY RIGHT AWAY

 

DIVISION L.P.

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

Title: President & CEO

 

Fax:

 


--------------------------------------------------------------------------------


 

THE NOTEHOLDERS

 

 

 

AIG GLOBAL INVESTMENT CORP.

 

as investment adviser and/or subadviser

 

for various funds and accounts

 

 

 

By:

/s/ Bryan Petermann

 

 

 

Name:  Bryan Petermann

 

Title:    Managing Director

 

Fax:

 

 

 

QUADRANGLE DEBT RECOVERY ADVISORS LP

 

 

 

By:

/s/ Michael Weinstock

 

 

 

Name:  Michael Weinstock

 

Title:    Managing Principal

 

Fax:

 

 

 

CSAM Funding I

 

CSAM Funding II

 

CSAM Funding III

 

CSAM Funding IV

 

Atrium CDO

 

Atrium II

 

Atrium III

 

Atrium IV

 

Castle Garden Funding

 

Credit Suisse Syndicated Loan Fund

 

Madison Park Funding I, Ltd.

 

CS High Yield Focus CBS, Ltd.

 

Atrium V

 

 

 

By:

Credit Suisse Alternative Capital, Inc., as

 

collateral manager

 

Madison Park Funding II, Ltd.

 

By:

Credit Suisse Alternative Capital, Inc., as

 

collateral manager

 

Madison Park Funding III, Ltd.

 

By:

Credit Suisse Alternative Capital, Inc., as

 

collateral manager

 

 

 

By:

/s/ Thomas Flannery

 

 

 

Name:  Thomas Flannery

 

Title:    Director

 

Fax:      (212) 538-8290

 


--------------------------------------------------------------------------------


 

B IV CAPITAL PARTNERS, L.P.

 

 

 

By:

GP Capital IV, LLC, its General Partner

 

By:

DDJ Capital Management, LLC, Manager

 

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:      781-419-9119

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

 

Name:  Joshua L. McCarthy

 

Title:    Authorized Signatory

 

Fax:      781-419-9111

 

 

 

DDJ HIGH YIELD FUND

 

 

 

By:

DDJ Capital Management, LLC,
its attorney-in-fact

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:      781-419-9119

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

 

Name:  Joshua L. McCarthy

 

Title:    Authorized Signatory

 

Fax:      781-419-9111

 


--------------------------------------------------------------------------------


 

GMAM INVESTMENT FUNDS TRUST II, for the
account of the Promark Alternative High Yield Bond
Fund (Account No. 7M2E)

 

 

 

By:

DDJ Capital Management, LLC, on behalf

 

of GMAM Investment Funds Trust II, for the
account of the Promark Alternative High Yield
Bond Fund, in its capacity as investment manager

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:     781-419-9119

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

 

Name:  Joshua L. McCarthy

 

Title:    Authorized Signatory

 

Fax:     781-419-9111

 

 

 

GMAM INVESTMENT FUNDS TRUST

 

 

 

By:

DDJ Capital Management, LLC,

 

on behalf of GMAM Investment
Funds Trust, in its capacity as
investment manager

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:     781-419-9119

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

 

Name:  Joshua L. McCarthy

 

Title:    Authorized Signatory

 

Fax:     781-419-9111

 


--------------------------------------------------------------------------------


 

GENERAL MOTORS WELFARE BENEFIT TRUST
(VEBA)

 

 

 

 

By:

State Street Bank and Trust Company, solely in its

 

capacity as
Trustee for General Motors Welfare Benefit Trust
(VEBA)
as directed by DDJ Capital Management, LLC, and not
in its individual capacity

 

 

 

 

By:

/s/ Jason R. Butler

 

 

 

Name:  Jason R. Butler

 

Title:    Vice President
             State Street Bank & Trust Co.

 

Fax:

 

 

 

GMAM INVESTMENT FUNDS TRUST II, for the
account of the Promark Alternative High Yield Bond
Fund (Account No. 7MWD)

 

 

 

By:

DDJ Capital Management, LLC,

 

on behalf of GMAM Investment
Funds Trust II for the account of the Promark
Alternative High Yield
Bond Fund, in its capacity as investment manager

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:     781-419-9119

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

 

Name:  Joshua L. McCarthy

 

Title:    Authorized Signatory

 

Fax:     781-419-9111

 


--------------------------------------------------------------------------------


 

THE OCTOBER FUND, LIMITED PARTNERSHIP

 

 

 

By:

October G.P., LLC, its General Partner

 

By:

DDJ Capital Management, LLC, Manager

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:     781-419-9119

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

 

Name:  Joshua L. McCarthy

 

Title:    Authorized Signatory

 

Fax:     781-419-9111

 

 



DDJ/ONTARIO CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

 

By:

GP DDJ/Ontario Credit Opportunities, L.P., its

 

General Partner

 

By:

GP Credit Opportunities, Ltd., its General Partner

 

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

 

Name:  David L. Goolgasian, Jr.

 

Title:    Director

 

Fax:     781-419-9168

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

DDJ CAPITAL MANAGEMENT GROUP TRUST

 

 

 

 

By:

DDJ Capital Management, LLC, Investment

 

Manager

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:     781-419-9119

 

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

 

Name:  Joshua L. McCarthy

 

Title:    Authorized Signatory

 

Fax:     781-419-9111

 

 

 

STICHTING PENSIOENFONDS HOOGOVENS

 

 

 

By:

DDJ Capital Management, LLC, on

 

behalf of Stichting Pensioenfonds Hoogovens,
in its capacity as Manager

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:     781-419-9119

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

 

Name:  Joshua L. McCarthy

 

Title:    Authorized Signatory

 

Fax:     781-419-9111

 

 

 


--------------------------------------------------------------------------------


 

MULTI-STYLE, MULTI-MANAGER FUNDS PLC

 

THE GLOBAL HIGH YIELD FUND

 

 

 

By:

DDJ Capital Management, LLC, on

 

behalf of Multi-Style, Multi-Manager Funds PLC,
The Global High Yield Fund, in its capacity as
Money Manager

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:     781-419-9119

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

 

Name:  Joshua L. McCarthy

 

Title:    Authorized Signatory

 

Fax:     781-419-9119

 

 



DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

 

By:

GP Total Return, LP, its General Partner

 

By:

GP Total Return, LLC, its General Partner

 

By:

DDJ Capital Management, LLC, Manager

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:     781-419-9111

 

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

 

Name:  Joshua L. McCarthy

 

Title:    Authorized Signatory

 

Fax:     781-419-9111

 

 

 

 

 


--------------------------------------------------------------------------------


 

AGREED TO AND ACKNOWLEDGED
BY THE INDENTURE TRUSTEE
(SOLELY WITH RESPECT TO
SECTIONS 3(B)(1)
REPRESENTATION, WARRANTIES
AND COVENANTS) AND SECTION 14
(DIRECTION TO
INDENTURE TRUSTEE)):

 

 

 

By:

/s/ Lawrence J. Bell

 

 

 

 

Name:  Lawrence J. Bell

 

 

Title:    Vice President

 

 

 

 

Fax:      503-275-5738

 

 

 


--------------------------------------------------------------------------------


Schedule A

SPECIFIED EXISTING DEFAULTS

The Events of Default:

1.             Under Section 6.1(3) of the Indenture as a result of Issuer’s
failure to make an Excess Cash Flow Offer as required by Section 4.22 of the
Indenture for the fiscal years ended December 31, 2004, and December 31, 2005.

2.             Under Section 6.1(3) of the Indenture as a result of the Issuer’s
failure to deliver certain annual financial statements as required by Section
4.3 of the Indenture for the fiscal year ended December 31, 2006.

3.             Under Section 6.1(3) of the Indenture as a result of the Issuer’s
failure to deliver the compliance certificate required by Section 4.4(a) of the
Indenture in respect of the Company’s fiscal year ended December 31, 2006.

4.             Under Section 6.1(3) of the Indenture as a result of the Issuer’s
failure to deliver any compliance certificate required by Section 4.4(b) of the
Indenture in respect of any other Specified Existing Default.

5.             Under Section 6.1(1) of the Indenture as a result of the Issuer’s
failure to make the scheduled interest payment due under the Notes on July 15,
2007.

ANTICIPATED DEFAULTS

The Defaults or Events of Default:

1.             Under Section 6.1(3) of the Indenture as a result of the Issuer’s
failure to deliver certain quarterly financial statements for the fiscal
quarters ended March 31, 2007 and June 30, 2007.

26


--------------------------------------------------------------------------------